Case 1:17-cv-00548-TSC Document 50-10 Filed 03/03/20 Page 1 of 9




                      EXHIBIT E
Case 1:17-cv-00548-TSC Document 50-10 Filed 03/03/20 Page 2 of 9
Case 1:17-cv-00548-TSC Document 50-10 Filed 03/03/20 Page 3 of 9
Case 1:17-cv-00548-TSC Document 50-10 Filed 03/03/20 Page 4 of 9
Case 1:17-cv-00548-TSC Document 50-10 Filed 03/03/20 Page 5 of 9
Case 1:17-cv-00548-TSC Document 50-10 Filed 03/03/20 Page 6 of 9
Case 1:17-cv-00548-TSC Document 50-10 Filed 03/03/20 Page 7 of 9
Case 1:17-cv-00548-TSC Document 50-10 Filed 03/03/20 Page 8 of 9
Case 1:17-cv-00548-TSC Document 50-10 Filed 03/03/20 Page 9 of 9
